UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7657



STANLEY HARVEY DAVIS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-ct-00718)


Submitted:   April 9, 2007                    Decided:   May 7, 2007


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stanley Harvey Davis, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Michelle T. Fuseyamore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stanley Harvey Davis appeals the district court’s order

granting   summary     judgment   to   Defendant    and    dismissing     Davis’

complaint brought under the Federal Tort Claims Act.                    We have

reviewed the record and find no reversible error.            Accordingly, we

affirm for the reasons stated by the district court.                 Davis v.

United States, No. 5:05-ct-00718 (E.D.N.C. Aug. 31, 2006).                   We

grant Davis’ motion for leave to present additional information.

We   dispense   with   oral   argument    because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                   - 2 -